Citation Nr: 1615969	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  07-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder (MDD).

2. Entitlement to a disability rating higher than 10 percent for hypertension.

3. Entitlement to service connection for kidney disease, to include as secondary to hypertension.

4. Entitlement to service connection for congestive heart failure (CHF), to include as secondary to hypertension.

5. Entitlement to service connection for nerve damage due to a low back condition associated with degenerative joint disease (DJD) of the lumbar spine.

6. Entitlement to service connection for arthritis of unspecified joints due to trauma (also claimed as osteoarthritis due to back condition).

7. Entitlement to service connection for arthritis due to a left thumb injury.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2000 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Waco, Texas.  The RO denied the claims for entitlement to service connection for PTSD and depression.  The Veteran initiated an appeal.  As was discussed in the Board's August 2011 remand, the Veteran's claims have since been rephrased as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a Travel Board hearing in support of his claim in April 2011, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In August 2011, November 2012, and more recently in July 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.

A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2015).  In May 2015, the Veteran filed a properly executed VA Form 21-22 in favor of Disabled American Veterans, which has not been revoked.  Therefore, the Veteran's proper representative is Disabled American Veterans.  

The issues of entitlement to a disability rating higher than 10 percent for hypertension, entitlement to service connection for kidney disease, CHF, nerve damage, arthritis due to trauma, and for arthritis due to a left thumb injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

 VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in March 2005 satisfied the duty to notify provisions with regard to the Veteran's service connection claim. With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records (SPRs), Social Security Administration (SSA) medical records and indicated private medical records have been obtained. 

Additionally, he had VA compensation examinations concerning this claim.  The VA examinations and subsequent opinions, when read together, are adequate as they were predicated on a review of the claims file, contain a description of the history of this disability, document and consider the relevant medical facts and principles, and provide opinions regarding whether he has this alleged disability and, if confirmed he does, whether it is related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified at a hearing in April 2011.  The hearing focused on the elements necessary to substantiate his service connection claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76   (2012). 

The Board remanded this case in August 2011, November 2012 and July 2014 so that the AOJ could determine whether the Veteran had any outstanding VA or private medical records.  The AOJ obtained additional outstanding VA and private treatment records.  The remands also directed the AOJ to afford the Veteran an examination and obtain supplemental medical opinions, which were conducted in September 2011, February 2013 and June 2015.  There was substantial compliance with the August 2011, November 2012 and July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  This regulation does not apply in this case because none of the Veteran's claimed stressors are related to fear of hostile miliary or terrorist activity. 

If the veteran did not engage in combat with the enemy, or the veteran did engage in combat but the alleged in-service stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In this case, the Veteran's stressors are unrelated to combat.  

In this case, the Veteran believes that his psychiatric disorder is a result of active service.  Specifically, he states that he witnessed an F-14 go off the flight deck of the USS John F. Kennedy and it resulted in the death of one of the crewmembers. Moreover, at his April 2011 Travel Board hearing, the Veteran described a second incident that he believes caused or aggravated his psychiatric disorder.  He testified that while working with a stomach virus, he was not allowed to use the bathroom, and he had an episode of bowel incontinence in the presence of his fellow service members.  He testified that this was deeply embarrassing to him and that it caused him to become depressed.  To support his statements, he submitted a lay statement from M. P., who served with him and recalled the incident of incontinence.  The Board finds that the Veteran's statements regarding his stressors are credible.  

The relevant evidence of record shows that the Veteran was treated for alcohol abuse during service.  At his December 2010 VA examination, he stated that he was discharged from service because he had two citations for driving while intoxicated (DWI).  The Veteran reported legal, relationship, and employment consequences due to his alcohol use.  In addition, he reported a history of suicide attempts.  He described putting a gun to his head and pulling the trigger in 2003.  The Veteran stated that he pulled the trigger and the bullet grazed his ear.  He then realized that he was too scared to kill himself.  He thought about slitting his wrist three months prior and he often had thoughts about overdosing on pills.  The Veteran, however, stated that he had no plan and no intention to do any harm to himself.  Further, the described stressors mentioned above were noted by the VA examiner.

On mental status examination, the examiner observed that the Veteran's hygiene and grooming were fair to adequate.  She stated that the Veteran arrived promptly for the examination and was mildly anxious with congruent affect.   The examiner commented that the Veteran appeared as a tense individual, who often displayed inappropriate affect (laughing) while discussing otherwise sensitive material.  No abnormal movements or psychomotor activity were observed.  His auditory comprehension was intact.  The Veteran was oriented to person, place, time, and situation.  There was no impairment of thought process or communication observed by the examiner.  His rate and flow of speech were normal in rate, rhythm, tone and volume.  The Veteran denied panic attacks, delusions and hallucinations, but did acknowledge feelings of paranoia towards others and their motives.  The examiner observed that the Veteran's records noted a history of homicidal ideation and suicide attempts.  The Veteran explained he had recently experienced suicidal ideation with the intention to purchase a gun for three weeks during a time he had not heard from his spouse during her incarceration.  Compared to same-age peers, the Veteran believed his memory was unimpaired.  The examiner commented that the Veteran had ritualistic behavior evidenced by his avoidance of others and social isolation.  Moreover, the Veteran described ongoing problems with anxiety and depression.  The examiner noted that the Veteran described a serious problem with impaired impulse control secondary to fighting.  He reportedly fought with five people since October 2010 due to "stress because my wife wasn't there."  He acknowledged that he was "scared to walk down the street" without the company of another person to prevent him from assaulting others.  He reported that he had nightmares, but denied clear recollection of their content.

On Axis I, the examiner diagnosed the Veteran with MDD, recurrent, severe, without psychotic features, intermittent explosive disorder and alcohol abuse, sustained full remission and on Axis II, antisocial personality disorder with paranoid and borderline personality features.  The examiner, however, opined that the Veteran's disability picture did not meet the diagnostic criteria for PTSD because he did not report persistent reexperiencing symptoms consistent with a diagnosis of PTSD.  She observed that the Veteran had chronic depression for several years as well as intermittent explosive disorder symptoms and behavioral and conduct disturbances since childhood.  In addition, the examiner commented that the Veteran had a history of alcohol abuse, which was reportedly in remission.  She opined that the Veteran's recurrent depressive episodes were at least as likely as not related to his conceded stressor in service, but more likely related to his history of psychosocial consequences from alcohol abuse, intermittent explosive disorder and antisocial activity.  The examiner stated that the Veteran's MDD accounted for less than 50 percent of his clinically significant impairment in occupational and social functioning.  She further commented that the Veteran's diagnosis of alcohol abuse was a separate issue from depression with manifestations during his youth.  The examiner noted that the Veteran's alcohol abuse existed prior to service.  Regarding the diagnoses of intermittent explosive disorder and antisocial personality disorder, she stated that they were also patterns that can be traced back prior to the Veteran's service and, therefore, they were considered separate issues.  In addition, the examiner commented that the combination of antisocial behavior, intermittent explosive disorder and former alcohol abuse appeared to account for more than 50 percent of the Veteran's clinically significant psychiatric symptoms and impairment in occupational and social functioning. 

Subsequently, the Veteran submitted private mental health treatment records that showed he had been diagnosed with PTSD, but it was unclear whether this diagnosis has been related to the inservice stressor event, where he witnessed an F-14 go off the flight deck of the USS John F. Kennedy and it resulted in the death of one of the crewmembers.  Accordingly, in August 2011, the Board remanded this issue for another VA examination to determine whether the Veteran had PTSD as defined by the DSM-IV, and if so, whether his PTSD was related to an in-service stressor event found to be established by the record and found sufficient to produce PTSD by the examiner.  To this end, the Veteran was provided another VA examination in September 2011.  

The September 2011 VA examiner also concluded that the Veteran's disability picture did not meet the criteria for PTSD.  She commented that the Veteran's claim was not based upon threat of hostile military or terrorist activity.  The examiner stated that the Veteran did not spontaneously report re-experiencing symptoms and only did so when specifically queried.  The examiner observed that the Veteran failed to endorse re-experiencing symptoms during the previous December 2010 evaluation.  In fact, she noticed that the Veteran's report of his most traumatic stressor was very rambling and appeared to be an amalgam of several incidents he reported in the previous examination.  She stated that a review of the claims file would shed some light on the issue and whether the Veteran was actually present for the incident he claimed.  On Axis I, she diagnosed the Veteran with alcohol abuse and methamphetamine abuse (in remission per Veteran) and mood disorder, not otherwise specified (NOS), and on Axis II, antisocial personality disorder (paranoid and borderline traits).  The examiner stated that substance use had onset prior to military service and not likely secondary or related to military service.  

Additionally, she commented that the Veteran's mood disorder, NOS, diagnosis was due to his reported disturbances of mood; however, it was not clear from the interview or the records whether the disturbance was related to substance abuse, depressive disorder, NOS, bipolar disorder, NOS, or most likely a feature of his Axis II characteristics.  She explained that disturbance in mood is a common feature of individuals with severe borderline personality features.  The examiner then opined that the Veteran's primary diagnosis was the Axis II antisocial personality disorder with paranoid and borderline traits, which pre-existed military service and was not aggravated by or related to military service.  She concluded that the previously assigned intermittent explosive disorder diagnosis was ruled out by the presence of antisocial personality disorder and related traits per the DSM-IV.

The September 2011 examiner thereafter submitted an addendum opinion after she reviewed the claims file.  She noted that there were concerns regarding the Veteran's stressor statement as it was rambling and appeared to be an amalgam of a variety of issues.  The examiner mentioned the Veteran's reports of witnessing the pilot of the downed plane hanging from an antenna on the ship after the crash and indicated he worked in the ward room and, therefore, knew the pilot because he had waited on him.  She observed that the Veteran's statement that he "freaked out" was the same as his statement provided in the previous December 2010 VA evaluation, which she determined that did not indicate a response that met the DSM-IV criteria.  The examiner reiterated that the Veteran did not report re-experiencing symptoms in the previous evaluation and only did so when specifically queried by this examiner.  She confirmed her previous diagnoses as discussed above and opined that the Veteran's psychological symptoms were not the result of any event that took place in service and not aggravated beyond the normal course of the disorders by his military service.  In reaching this conclusion, she cited to the Veteran's personnel records showing that the recommendation for administrative separation was related to three incidents of alcohol use: September 2002 driving under the influence; September 2002 absent without leave and drunk on duty; and a May 2003 driving under the influence of alcohol and reckless driving.  She stated that there was also a strong indication of behavior problems in the performance of his duties evidenced by the notation in his record that he had a "difficult time with authority and interpersonal conflict while in the squadron."

Regarding whether the Veteran's report of  an "episodic bowel incontinence"  if this had an impact on his psychiatric condition, the examiner stated that medical issues were beyond the scope of her expertise.  However, the examiner did not provide an opinion with regard to the medical diagnosis of bowel incontinence or discuss its symptoms.  Instead, she found the impact of an episode of incontinence in front of peers would not contribute to the Veteran's substance abuse or Axis II characteristics.  Her opinion in this regard is competent.  Wise v. Shinseki, 26 Vet. App. 517, 525-26 (2014).  Again, she noted that the Veteran's mood disorder, NOS, diagnosis was due to the Veteran's  reported disturbances of mood, but stated that it was not clear from the interview or the records whether the disturbance was related to substance abuse, depressive disorder, NOS, bipolar disorder, NOS, or most likely a feature of his Axis II characteristics.  She reiterated that disturbance in mood is a common feature of individuals with severe borderline personality features.  And, in this case, the examiner opined that the Veteran's substance abuse and Axis II characteristics were exceptionally prominent and most likely the basis for his mental illness symptoms.  She concluded that she agreed with the December 2010 examiner that the Veteran did not meet the DSM-IV criteria for PTSD.

The Board again remanded this issue in November 2012.   The Board determined that the September 2011 was inadequate because the Veteran's in-service stressors were conceded by VA.  So the question then became whether the Veteran had a diagnosis of PTSD, or any other acquired psychiatric disorder, related to those stressors or any other in-service incident.  Also, the Board noted that with regard to whether the Veteran had an acquired psychiatric disorder that initially manifested in service, the Veteran's service personnel records showed the development of alcohol abuse in-service, which seemingly altered his performance.  In particular, the Board cited to the Evaluation Report and Counseling Record for the periods from March 2001 to July 2001 and July 2001 to July 2002 reflecting that the Veteran met standards or was above standards in all areas of performance.  The Board further noticed that the report relating to the period from July 2002 to November 2002, however, showed that while his skills were still deemed to meet or exceed standards, his military bearing and character fell below standards, including notation of disciplinary action following the citation for being drunk on duty. 

Moreover, the Board observed that  the Veteran may have developed alcohol abuse during service since the August 2000 entrance examination gave no indication of any issues related to the Veteran's mental health or any propensity toward alcohol abuse, but by November 2011, alcohol abuse was noted in the treatment notes while onboard the U. S.S. John F. Kennedy.  Also, the Board observes that the Veteran began reporting trouble sleeping in May 2003.  In addition, the Board noted that the September 2011 examiner failed to assess whether the Veteran's depressive disorder, which was noted in the earlier December 2010 VA examination report, as well as in the clinical records throughout the claims file, was as likely as not caused by the in-service stressors, or initially manifested during the Veteran's period of service.  Additionally, the Board observed that the private treatment records that were added to the claims folder were received after the September 2011 VA examination.  Accordingly, the Board once again remanded this claim for an addendum opinion from the September 2011 VA examiner.  

Thereafter, in February 2013, the September 2011 VA examiner submitted an addendum opinion.  She stated that her previous diagnoses (alcohol abuse, methamphetamine abuse, mood disorder, NOS, and antisocial personality disorder, paranoid and borderline traits) remained unchanged.  The examiner commented that the Veteran's mood disorder, NOS, was consistent with his history rather than
MDD as noted in the December 2010 VA evaluation report.   In addition, she opined that the Veteran's long and persistent history of substance abuse and Axis II personality characteristics, which indicated mood disorder, NOS, was a prudent diagnosis as it included disorders with mood symptoms that did not meet the criteria for any specific mood disorder, especially when it was difficult to choose between depressive disorder, NOS and bipolar disorder, NOS (e.g., acute agitation).  She continued by saying that depressive disorder, NOS, included the possibility of a substance induced mood disturbance.  Moreover, she stated that of considerable importance was the prominence of mood disturbance symptoms commonly seen in Cluster B personality traits, which include antisocial ("a pattern of disregard for, and violation of, the rights of others") and borderline ("a pattern of instability in interpersonal relationships, self-image, and affects, and marked impulsivity") personality disorder.  In addition, she observed that the Veteran's pre-military history more nearly approximated a mood disturbance accompanied by behavioral disturbance documented as conduct disordered behavior.  The examiner, therefore, opined that the Veteran's mood symptoms were not caused by or related to military service or events in service and not aggravated by military service or events in service to include the conceded stressor of crash of a plane on the ship causing the death of the pilot.  She reiterated that in her previous examination of the Veteran as well as the December 2010 VA examiner's report that the Veteran failed to offer re-experiencing symptoms until specifically queried by the examiner.  

Regarding the Veteran's alcohol abuse, the examiner noted a March 2006 VA treatment record showing that the Veteran was diagnosed with intermittent explosive disorder, r/o bipolar disorder, NOS, alcohol abuse in remission, cocaine abuse in full remission and antisocial personality disorder (the primary diagnosis).  The clinician, at that time, opined that the Veteran met the diagnosis for conduct disorder as a child and documented the Veteran's history of alcohol abuse starting at age 13.  In addition, the examiner stated that the Veteran's report to her and various providers indicated that his substance abuse had a genetic component and as noted in the December 2010 VA evaluation report, the Veteran stated that his father had rage episodes and a history of drug and alcohol addiction.  Citing to DSM-IV, she noted that "it is estimated that 40%-60% of the variance or risk is explained by genetic influences."  In this case, she observed that the Veteran's substance abuse began by age 17 with cocaine and 18 with alcohol "episodic" well before he entered military service in 2000 when he was 30 years old.  The examiner explained that "episodic" would indicate not continuous, meaning it would not continuously manifest during his military service. She further clarified that "episodic" did not mean that it may manifest episodically during service, instead, it was continuing a previous course/pattern so it was not aggravated by service.  The examiner also noted the Veteran's report that he was the "go to guy" for alcohol suggesting a social component to his drinking and that he was not purchasing/procuring for his own single use.

Concerning the Axis II personality disorder characteristics, the examiner observed the Veteran's SSA medical consultation notes dated October 2007 indicated that the he had "trouble getting along with people since his military service."  She, however, documented the contradictory statements made by the Veteran evidenced by a private October 2007 psychological evaluation from DFW Psychological and Consulting Services, which noted the Veteran's reports that his childhood was "exciting, innocent, and loving" in stark contrast to the December 2010 VA evaluation at which the Veteran stated that his childhood was chaotic and that he was physically and verbally abused by his stepfather.  Additionally, the examiner commented that alcohol abuse appeared to be a significant factor in relation to the
Veteran's disciplinary and performance issues during service.  She observed that at the Veteran's Disciplinary Review Board, he stated that being in the Navy was the best two years of his life.   The examiner said that this indicated that the behavioral and emotional problems he currently had did not stem from his military service.  Instead, the Veteran's comments at this Disciplinary Review Board indicated his
Military service was actually a temporary, if incomplete, period of structure that provided some stability.  She further noted the discrepancies in the Veteran's report of his substance use and alcohol abuse history. 

Moreover, the examiner disagreed with the December 2010 VA examiner's diagnosis of MDD.  She explained that the Veteran's alcohol abuse associated behavioral disturbance in service and Axis II personality characteristics accounted for alterations in the Veteran's mood observed in service and following.  The examiner reiterated that the Veteran's substance abuse, behavioral and mood disturbance began well before his entry into the service and were quite significant.  She stated that there was no indication in the records that they were aggravated beyond the normal course of the disorder by the Veteran's military service.  The examiner further observed that the Veteran's medical and childhood history documented a strong biological and environmental basis for his psychological problems and substance abuse. 

In July 2014, the Board once again remanded this claim for an addendum opinion.  The Board concluded that the evidence revealed conflicting opinions regarding the nature and etiology of the Veteran's psychiatric conditions and personality disorders, and their impact on each other.  Because service connection cannot be granted for a personality disorder, clarification was needed before the Board could adjudicate this claim as well as obtaining the outstanding medical records identified by the Veteran.  Resultantly, the previous September 2011 VA examiner submitted an addendum opinion in June 2015.

The examiner opined that the Veteran's only psychiatric problems prior to military were related to personality disorders.  She commented that the Veteran exhibited a repetitive and persistent pattern of misconduct in which the rights of others and age appropriate societal norms/rules were violated as the Veteran exhibited aggression to people and engaged in serious violation of rules.  The examiner noted that the Veteran continued to exhibit serious violation of rules while in the military and throughout his post military career, noting that he had numerous arrests post military.  She explained that personality disorders are diagnosed based upon evaluation of an individual's long term patterns of functioning and these personality features must be evident by early adulthood.  Here, the examiner observed that the Veteran was exhibiting personality disorder characteristics by his teenage years and his consistent pattern of thoughts, feelings and behavior was stable and consistent over time.  Therefore, she opined that the Veteran's disability picture did not meet full DSM-IV diagnostic criteria for either a depressive disorder or an anxiety disorder.  Instead, the examiner determined that the Veteran's disability picture met the full criteria for substance use disorders including alcohol and methamphetamine.  She also stated that the Veteran's history of substance use may have contributed to varied diagnostic impressions due to possible substance induced mood disorder.  The examiner, however, opined that the Veteran's primary mental health diagnosis was related to Cluster B Personality Disorder symptomology.  Specifically, she stated that the Veteran exhibited a pattern of inner experience and behavior, which deviated significantly from the expectations of his culture via his poor impulse control, poor interpersonal functioning, affective instability and his misinterpretations of himself and others.  The examiner observed that the Veteran's personality disorder symptoms had been pervasive and inflexible and manifested in various settings throughout his life, which led the Veteran to experience significant impairment in his social and occupational interactions.  She commented that the onset of his personality disorder symptoms could be traced to his teenage years, and no other, or pre-existing, psychological diagnoses were superimposed upon his pre-existing personality disorders.  The examiner reiterated that the Veteran's primary diagnosis was related to his Cluster B Personality disorder symptomology.  

Further, based upon review of records, which included the Veteran's own self-report to mental health providers, the examiner opined that it was medically undebatable that the Veteran's Cluster B personality disorder characteristics pre-existed his military service and had continued into his post-military phase of life.  She stated that it was also medically undebatable that his Cluster B personality disorder characteristics were not permanently aggravated by his military service beyond the natural progression of the disorder as they have followed a consistent course over time.  The examiner concluded that any suggestion of minor changes would be attributed to the natural aging process of the Veteran and not due to military service.  A personality disorder is not a disease or injury within the meaning of applicable legislation and, thus, is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c) (2015).  Personality disorders automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Significantly, the examiner did not find that a psychiatric disorder, as opposed to a personality disorder, clearly and unmistakably existed prior to service.  

From this collective body of evidence, although there is no disputing the Veteran has received diagnoses of alcohol abuse, methamphetamine abuse, mood disorder, NOS, and antisocial personality disorder, and paranoid and borderline traits.  However, there is not also the required competent and credible attribution of these diagnoses to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Additionally the preponderance of the evidence does not support a finding that he has PTSD.  

The Veteran believes that his medical treatment records showing a diagnosis of PTSD confirm he indeed has this required diagnosis, contrary to the VA examinations detailed above.  These records, however, include no specific mention or discussion of how or why PTSD was diagnosed (i.e., did not specifically address the DSM criteria when listing this diagnosis).  In Cohen v. Brown, 10 Vet. App. 128   (1997), the Court held that a PTSD diagnosis presumably is in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the stressor claimed. But since there equally is suggestion the Veteran does not have PTSD, the Board has to weigh the probative value of the opinions both for and against the claim as concerning whether this diagnosis is warranted.

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, though the latter, alone, is not determinative or dispositive of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Further, while the Veteran may believe that his acquired psychiatric disorder is related to service, he is not competent to link it to events he experienced in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran has experienced multiple stressful incidents over the course of his life, and his statements regarding these experiences are credible.  Although he is competent to discuss his symptoms, he does not possess the experience or specialized training needed to choose which incidents have caused his psychiatric disorder.  Further, his assertions were investigated by a competent medical professional and found to be not supportable.  Therefore, his lay opinion that his psychiatric disorder is related to service is less probative than the medical evidence of record.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and MDD, resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is denied.


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to a rating higher than 10 percent for hypertension, entitlement to service connection for kidney disease, to include as secondary to hypertension, entitlement to service connection for CHF, to include as secondary to hypertension, entitlement to service connection for nerve damage due to low back condition associated with DJD of the lumbar spine, entitlement to service connection for arthritis due to trauma and entitlement to service connection for arthritis due to left thumb injury.  A February 2014 rating decision denied these claims.  In June 2014, the Veteran filed a notice of disagreement (NOD).  In June 2014, the AOJ acknowledged receipt of the NOD.  However, no SOC has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative, addressing the issues of entitlement to a rating higher than 10 percent for hypertension, entitlement to service connection for kidney disease, to include as secondary to hypertension, entitlement to service connection for CHF, to include as secondary to hypertension, entitlement to service connection for nerve damage due to low back condition associated with DJD of the lumbar spine, entitlement to service connection for arthritis due to trauma and entitlement to service connection for arthritis due to left thumb injury.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


